DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
 Response to Amendments/Arguments filed 4/8/2022
The Amendment cancels all previously rejected claims (58-60), and therefore the previous prior art rejections are withdrawn.
The new claims 61-72, upon consideration, are found to be allowed (see reasons below). Accordingly, the Applicant’s Arguments regarding the new claims are found to be persuasive.
Allowable Subject Matter
Claims 31-57 and 61-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 31, 61, and 66 respectively, Stanton (US 8100407), the closest prior art of record, is silent regarding "a packing nut installed within the central opening of the retainer and configured to releasably hold the plurality of packing seals within the component" in the context of the claims.
No prior art renders obvious the deficiencies of Stanton, and attempting such a modification would dramatically alter key features in the assembly of Stanton. Furthermore, any motivation for doing so would be merely hindsight reasoning.
Claims 32-47, 62-65, and 67-69 are allowed by virtue of their dependency on claims 31, 61, and 66.
Regarding claim 48, Stanton, the closest prior art of record, is silent regarding at least “in which the component has a length greater than a length of the retainer” in the context of the claim. 
Analogously in claim 70, Stanton, the closest prior art of record, is silent regarding at least “the component having a first portion joined to a second portion by a tapered section, and a retainer joined to the second portion opposite the first portion; in which the first and second portions together have a length greater than a length of the retainer” in the context of the claim. 
Contrary to the above limitations, Stanton FIG 13 clearly shows retainer 1110 being longer than component 1120.  
While Cope (US 3244424) teaches this isolated feature without context (FIG 2, vertical dimension of 26 is larger than vertical dimension of 34), Cope is silent regarding numerous limitations in each of the claims.
It would not be obvious to combine Stanton with Cope, as combining the references would warrant unreasonable hindsight and likely alter key features in Stanton. 
Claims 49-57 and 71-72 are allowed by virtue of their dependency on claims 48 and 70.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753